IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10600
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TOMMY HAYNES,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:99-CR-63-4-C
                       - - - - - - - - - -
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Tommy Haynes appeals his conviction and sentence after

pleading guilty to a single count of possession with intent to

distribute 50 grams or more of amphetamine.    See 18 U.S.C. § 2;

21 U.S.C. § 841(a)(1) & (b)(1)(C).   He argues that the district

court erred during the guilty-plea hearing because it (1) failed

to inform him of the effect of supervised release; (2) failed to

inform him that it could depart from the sentencing guidelines;

and (3) failed to inquire whether anyone besides the Government

coerced him into pleading guilty.    See Fed. R. Crim. P. 11.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10600
                                -2-

     As part of a written agreement, Haynes waived his right to

appeal the conviction, judgment, or sentence.     He reserved the

right to appeal (1) any punishment imposed in excess of the

statutory maximum; (2) any punishment to the extent it

constitutes an upward departure from the guideline range deemed

most applicable by the sentencing court, and an improper

computation of the applicable guideline level; and (3) any claim

based on a Sixth Amendment right to counsel.

     Haynes has waived his right to challenge any Rule 11

omissions on appeal.   See United States v. Packer, 70 F.3d 357,

359 (5th Cir. 1995)(applying waiver when defendant argued that

the court failed to advise him of an essential element of the

offense).   He does not challenge the validity of the waiver

provision in his plea agreement.   See United States v. Robinson,

187 F.3d 516, 517-18 (5th Cir. 1999).     Accordingly, Haynes’

appeal is DISMISSED.